Title: To George Washington from Joel Barlow, 2 October 1798
From: Barlow, Joel
To: Washington, George



Sir,
Paris 2 Octr 1798

On hearing of your late nomination as commander in chief of the American Armies I rejoice at it, not because I believe the war which that nomination contemplates is yet inevitable and that it will furnish an occasion for a farther display of your military talents, but because it may enable you to exert your influence to a greater effect in preventing the war. By becoming more the centre of information than you could be in your retirement you will be better able to judge of the dispositions of both countries, and to offer such counsels to your own government as may tend to remove the obstacles that still oppose themselves to a reconciliation.
Were you now president of the United States I should not address you this letter; because, not knowing my inclination for the tranqu[i]llity of a retired life, you might think that I was seeking a place, or had some farther object in view than the simple one of promoting peace between the two republics. But I hope under present circumstances that you will believe my motive to be pure & unmixed, and that the object of my letter is only to call your attention to the true state of facts.

Perhaps few men, who cannot pretend to have been in the secrets of either government, are in a better situation than myself to judge of the motives of both; to assign the true causes & trace out the progress of their unhappy misunderstanding; or to appreciate their present dispositions, pretentions & wishes. I am certain there is none who labors more sincerely for the restoration of harmony upon terms honorable to the United States, and advantageous to the cause of liberty.
I will not in this place go over the history of past transactions. It would be of little use. The object is to seize the malady in its present state, and try to arrest its progress. The dispute at this moment may be characterised simply & literally a misunderstanding. I cannot persuade myself to give it a harsher name as it applies to either government. It is clear that neither of them has an interest in going to war with the other; and I am equally convinced that neither of them has the inclination; that is, I believe the balance of inclination as well as of interest, on both sides, is in favor of peace. But each government, though sensible of this truth with respect to itself, is ignorant of it with respect to the other. Each believes the other determined on war, and ascribes all its conduct to a deep rooted hostility. The least they can do therefore under this impression is to prepare for an event which they both believe inevitable, while they both wish to avoid it.
But by what fatality is it that a calamity so dreadful must be rendered inevitable, because it is thought so? Both governments have tongues, & both have ears. why will they not speak? why will they not listen? The causes that have hitherto prevented them are not difficult to assign. I could easily explain them, as I believe, to the satisfaction of all parties; and without throwing so much blame on either government as each of them at present ascribes to the other. But I will avoid speaking of any past provocations on either side. The point that I wish to establish in your mind is that the French Directory is at present sincerely desirous of restoring harmony between this country & the United States, on terms honorable and advantageous to both parties. I wish to convince you of this, & through you the American Government, because that government, being desirous of the same thing, would not fail to take such steps as would lead immediately to the object.
In offering you my proofs of the present disposition on this side you will permit me to observe that some of them are from their

nature incapable of being detailed, and others improper to be trusted to the casualties of a letter. But I will mention a few that are ostensible, and, so far as they go, undeniable. First, the Directory has declared that it will recieve & treat with any minister from America who shall appear to be sent with a sincere intention of treating and terminating existing difficulties. I have no doubt but this was the intention when the last Envoys were sent; but from some unfortunate circumstances the Directory did not believe it. Second, as a preliminary, it has declared that in the negotiation there shall be no question of loans of money, or apologies for offensive speeches pronounced by the Executive on either side. Third, all commissions given to privateers in the West Indies are recalled; and when new commissions are issued the owners & commanders are to be restricted under bonds to the legal objects of capture. Fourth, An Embargo, that was laid on the American ships within the Republic in consequence of a report that a war had been begun on the part of the United States, was taken off as soon as it was ascertained that such war had not been begun. And a new declaration was at the same time sent to America of the wishes of France to treat.
These facts will doubtless come to your knowledge through other channels before you recieve this letter. But there are other facts which in my mind are equally clear, though to you they will be destitute of corroborating circumstances; and must rest on my own information and opinion: 1st—that this government contemplates a just indemnity for spoliations on American commerce, to be ascertained by commissioners in a manner similar to the one prescribed in our treaty with England. 2nd—that the legislation will soon be changed here with respect to neutrals, and that all flags will be put on the footing of the law of nations. 3rd—that a public agent would have been named and sent to Philadelphia soon after Mr Gerry’s departure, were it not for apprehensions that he would not have been recieved. There was a doubt whether the American Government would not have already taken such measures of hostility as to be unwilling to listen to terms of accomodation; and the Directory did not choose to risk the chance of seeing its offers refused. 4th—that the Directory considers these declarations & transactions as a sufficient overture on its part, that it has retreated to an open ground which is quite unsuspicious; that a refusal on the part of the American government to meet on

this ground will be followed by immediate war; and that it will be a war of the most terrible & vindictive kind.
This, Sir, is my view of the present state of facts. Should it make that impression on your mind which I desire for the sake of humanity that it may, you will judge whether it does not comport with the independence of the United States & the dignity of their government to send another minister to form new treaties with the French republic. In a war there is clearly nothing to be gained by us, not even honour. Honour indeed may be saved by War, and so it may by negotiation. But the calamities inseparable from a war of this kind and under present circumstances would be incalculable. I do not say that the Unites States, or any portion of them, would be conquered; but they would sacrifice great numbers of their best citizens, burthen themselves with four times their present debt, overturn the purest system of morals and lose the fairest opportunity that ever a nation had of rising to greatness & happiness on the basis of liberty.
Were I writing to a young general, whose name was still to be created, I might deem it useless to ask him to stifle in its birth a war on which he had founded his hopes of future honours. But you, Sir, having already earned & acquired all that can render a man great & happy, can surely have no object of Ambition but to render your country so. To engage your influence in favor of a new attempt of negotiation I thought it only necessary to convince you that such an attempt would be well recieved here, & probably attended with success. I can do no more than assure you that this is my sincere opinion; and that my information is drawn from unsuspected sources.
I am not accustomed to interpose my advice in the administration of any country; and should not have done it now did I not believe it my duty as a citizen of my own and a friend to all others. I see two great nations rushing on each others bayonnets, without any cause of contention but a misunderstanding. I shudder at the prospect, and wish to throw myself between the vans, and suspend the onset till a word of explanation can pass.
I hope my letter will have thrown some light upon the subject; but if it shall not, I know you will excuse the attempt; for you know my zeal is honest. I have the honour to be Sir, with great respect your most obt & most hume Sert

Joel Barlow


